PER CURIAM The decree is affirmed for failure of appellants to comply with Rule 9 of the rules of this court. Even though appellees, after pointing out appellants’ noncompliance, supplied many of the deficiencies by supplementing the abstract of oral testimony and setting out the chancellor’s findings of fact, we are still unable to understand the testimony without any abstract of any of the pleadings, the court’s decree, or, most important of all, a plat and five or six photographic exhibits without which the testimony is not understandable. See Baker v. Trotter, 252 Ark. 247, 486 S.W. 2d 7; Reliable Finance Co. v. Rhodes, 252 Ark. 1077, 483 S.W. 2d 187.